Citation Nr: 0529162	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  99-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A, Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
October 1947, and received awards indicative of combat, to 
include the Purple Heart Medal.  He died in February 1998.  
The appellant is the veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 1999, the appellant requested a hearing before a 
member of the Board (now Veterans Law Judge).  In May 1999, 
the appellant instead requested a local hearing before RO 
personnel.  In September 1999, the appellant testified before 
a Decision Review Officer at the RO.

In an August 2000 decision, the Board remanded the 
appellant's claims to the RO for additional development.  
That development has been completed and the appellant's 
claims are again before the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran was service-connected 
for gunshot wound to the right lower extremity, rated 40 
percent disabling; wound to the left upper extremity, rated 
10 percent disabling; wound to the left lower extremity, 
rated 10 percent disabling; and surgical scar of the right 
ileum, rated 0 percent disabling.

3.  The veteran died in February 1998; the immediate cause of 
death was acute pneumonia and a significant condition 
contributing to death but not resulting in the underlying 
cause was cerebrovascular accident. 

4.  A service-connected disease or disability did not cause 
or contribute substantially or materially to cause the 
veteran's death



CONCLUSION OF LAW

1.  A service-connected disease or disability caused or 
contributed to the cause of the veteran's death is not 
related to an injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1310, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).

2.  Eligibility for Dependent's Educational Assistance is not 
established. 
38 U.S.C.A., Ch. 35. (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO has satisfied the notification requirements of the 
VCAA.  The February 1999 statement of the case, the February 
2000, November 2002, January 2003, and March 2005 
supplemental statements of the case and November 2000, 
November 2002, August 2003, September 2003, October 2003, 
March 2004, July 2004 and October 2004 letters from the RO, 
gave the appellant notice of the evidence necessary to 
substantiate her claims on appeal.  

The evidence development letter dated in March 2004 advised 
the appellant of what evidence VA would undertake to obtain.  
The appellant was not explicitly told to submit all evidence 
in her possession.  The January 2003 supplemental statement 
of the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the appellant would be advised to 
submit relevant evidence in her possession.  The appellant 
has demonstrated her actual knowledge of the need to submit 
relevant evidence in her possession by submitting such 
evidence during the course of the appeal.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The delayed notice in this case did not prejudice the 
appellant.  She did not report or submit additional 
information or evidence after the last VCAA notice.  If she 
had submitted additional evidence substantiating her claims, 
she would have received the same benefit as if she submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  VA has also 
complied with its duty to obtain necessary medical opinions.  
38 U.S.C.A. § 5103A(d).


Factual Background

The veteran's service medical records are negative for 
treatment, complaints or diagnosis of any type of acute 
pneumonia or cerebrovascular disease.  

In April 1945 the veteran was wounded in action while serving 
in Germany.  He underwent multiple operations, which included 
the debridement of wounds, blood transfusion, a secondary 
closure and removal of bone fragments.  His final diagnoses 
were gunshot wound with rifle which perforated both legs; 
fracture complete, compound, and comminuted of the right 
tibia, which resulted from a gunshot wound; and fracture 
complete, compound, and comminuted of the right fibula, 
resulting from a gunshot wound.  

In January 1946, the veteran was struck by a truck while on 
authorized leave.  He experienced a cerebral concussion, 
multiple contusions, lacerations, a fracture of the left 
midshaft radius and ulna, and a fracture of the right tibia 
and fibula.  He was eventually discharged from service due to 
a deformity of the left upper extremity and right lower 
extremity. 

VA outpatient treatment records dated from 1991 to 1998 
reveal treatment for a variety of disorders.  An August 1991 
treatment record revealed that the veteran was diagnosed with 
dementia.  In June 1992 it was noted that the veteran 
suffered from confusion, which was secondary to 
cerebrovascular accidents, and he had questionable early 
Alzheimer's.  Remaining treatment records revealed continued 
treatment for dementia.    

In July 1992, a VA computerized tomography (CT) scan of the 
veteran's head revealed a low density area in the right 
frontal white matter, which represented a infarct versus a 
small metastatic lesion which did not demonstrate enhancement 
with surrounding edema.  A CT scan performed in January 1993 
showed no significant change with the old right frontal 
cerebrovascular accident and underlying atrophy.   

From 1993 to 1998 the veteran underwent numerous VA 
hospitalizations for treatment of pneumonia, hypertension, 
diabetes mellitus, lung cancer and cerebrovascular accidents.

In February 1998, the veteran was admitted to a private 
hospital facility following complaints of acute pneumonia.  
He was transferred to the intensive care unit due to 
respiratory difficulty and for closer monitoring.  His final 
diagnoses were acute pneumonia, atherosclerotic 
cerebrovascular disease with previous cerebrovascular 
accident, diabetes mellitus, chronic pulmonary disease, 
hypertension, and chronic congestive heart failure.

The veteran's death certificate reveals that he died in 
February 1998.  The immediate cause of death was listed as 
acute pneumonia and a significant condition contributing to 
his death, but not resulting in the underlying immediate 
cause of death, was cerebrovascular accidents.   

In a statement received in July 1998, the appellant contended 
that the veteran's death was caused by a head injury he 
sustained in service between 1945 and 1946.  She believed 
that the head injury eventually caused the veteran's dementia 
that led to difficulty swallowing, walking, incontinence, and 
the loss of all bladder controls.  She concluded that the 
veteran's aspiration pneumonia was a result of his inability 
to swallow.

In statements dated between July 1998 and September 1999, the 
veteran's family members discussed the injuries the veteran 
sustained following his head injury in 1946.  They all 
essentially reiterated that he suffered from a very serious 
head injury and was unconscious for several days.  

In a March 2000 statement the appellant argued that she was 
told by Dr. H., that lesions were causing the veteran's brain 
cells to deteriorate thus causing memory loss, agitation, 
difficulty with swallowing and personality change.  The 
appellant further stated that Dr. H. informed her that the 
veteran's lesions could fluctuate in size and cause seizures 
or cerebrovascular accidents and furthermore, it was not 
unusual for lesions from old head injuries to cause problems 
many years later.   

In November 2000, a VA registered nurse (RN), stated that she 
had discussed the veteran's closed head injury sustained on 
active duty, with "an actively practicing physician," and 
he agreed that the injury could possibly have been the cause 
of the veteran's subsequent neurological deficits, which 
included dementia and dysphagia.   

In July 2002 a VA physician provided a medical opinion as to 
the cause of the veteran's death.  The opinion noted that 
while the veteran was in service, he was hitchhiking in Texas 
and was hit by a truck.  The veteran lost consciousness for 
three to four days.  He underwent a prolonged hospitalization 
and a subsequent CT scan of his head showed structural damage 
in the right frontal area of his brain.  Eventually he gained 
good recovery and was employed as an accountant for several 
years.  

Throughout his years after service, the veteran developed 
high blood pressure, insulin dependent diabetes mellitus and 
he was a smoker until an undetermined time.  He also 
underwent surgery for lung carcinoma and experienced several 
strokes and several episodes of pneumonia.  

The examiner opined that the veteran's head injury while in 
service was not causative of his death.  He further opined 
that the veteran's head injury had no relationship to the 
acute pneumonia or any other condition contributing to his 
death.  

The examiner commented that the veteran's pneumonia most 
likely resulted from his inactive care in a nursing home 

In October 2003 another VA medical opinion was sought from 
the VA physician who provided the previous opinion.  He noted 
that the appellant contended that the veteran's death was 
caused by dementia and swallowing difficulties that resulted 
in choking and subsequent pneumonia, which resulted in his 
death.  

The examiner again commented that none of the veteran's 
service-connected disorders led to his death.  He reiterated 
that the veteran was residing in a nursing home due to 
repeated strokes, and the onset of pneumonia was not unusual 
during passive or inactive nursing home care.  The physician 
opined that the veteran's dementia was a result of his 
insulin dependent diabetes, hypertension, and strong smoking, 
and any of these three factors could have led to a 
cerebrovascular accident.  

The physician also noted that the veteran worked as an 
accountant, which required alert and sharp mental 
functioning; hence the veteran did not suffer from sufficient 
organic brain syndrome to prevent him from completing that 
type of work.  

In regards to the veteran's swallowing difficulty, the 
physician noted that the veteran lived until age 76 and up 
until that point he had not experienced any "choking to 
death type of situation."  He concluded that due to the 
veteran's advance age, age related decline was "a much 
stronger contribution" to his death than his head injury.

In January 2005 the VA physician submitted a third report in 
regard to the veteran's death.  He again referenced the fact 
that the veteran worked as an accountant, which required high 
intellectual demand and a high level of mental condition.  He 
took issue with Dr. H.'s reported claim that brain cell 
degeneration caused the veteran's difficulty with swallowing.  
The VA physician claimed that this would have been a 
possibility if the veteran did not have any other illnesses.  
But the medical evidence showed that the veteran was a heavy 
smoker, had lung carcinoma, and underwent a lung operation, 
had insulin dependent diabetes and was treated for high blood 
pressure.  

The physician opined that any of these conditions could have 
contributed to the veteran's cerebrovascular accident and all 
of these conditions could have led to brain damage more 
easily than a closed head injury which occurred 50 years 
earlier and from which the veteran recovered.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran's service medical records are 
negative for complaints or findings of acute pneumonia or 
cerebrovascular disease or accident.  The appellant does not 
contend that the conditions causing or contributing to death 
were directly incurred in service, but that they were the 
result the head injury in service.

The in-service head injury is well documented.  The crucial 
question is whether this injury played any role in the 
conditions that caused or contributed to the veteran's death.

The evidence in support of a link includes statements from 
the appellant.  As a lay person, however, she is not 
competent to express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The appellant has referenced a conversation she had with a 
physician.  However, a lay person's report of what she was 
told by a medical professional constitutes medical hearsay, 
and is of no probative value.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The appellant reported in an August 2001 statement that the 
physician told her lesions from head injuries were causing 
the veteran's then current problems.  As related by the 
appellant, in her March 2000 statement, the doctor did not 
specifically relate the veteran's brain lesions to the fatal 
conditions, but entertained the possibility that lesions from 
a head injury could cause cerebrovascular accidents.  The 
doctor also, did not apparently consider the veteran's entire 
history, including the absence of documented symptoms for 
decades after service, or the presence of other potential 
causes of cerebrovascular accidents.  These statements were 
also reportedly made in 1992, approximately six years before 
the veteran's death.  They, therefore, could provide only 
limited support for the appellant's claim.  Thus, even if 
accepted as competent, the appellant's statements are of 
limited probative value.

The RN is perhaps competent to repeat what a physician told 
her.  Goss v. Brown, 9 Vet. App. 109 (1996).  The physician's 
opinion, as related by the RN, however, also provides limited 
support for the appellant's claim.  The physician reportedly 
noted that the in-service head injury "could possibly" have 
caused dementia and dysphagia.  

A medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 
124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The 
language used in the medical opinion related by the RN is in 
the nature of "may," and is accordingly, speculative.  The 
opinion also did not relate the dysphagia and dementia to the 
causes of the veteran's death.

Moreover, the record shows that this condition was not 
clinically identified for many years after the veteran's 
separation from service.  There is no competent evidence that 
the disability was incurred in active service or within one 
year of separation from service.  There is also no competent 
evidence that the condition that caused his death were 
proximately due to his service-connected disorders.  
38 C.F.R. § 3.310(a) (2005).

Weighing against the claim are the three separate VA 
opinions, in which a VA physician concluded that the 
veteran's in-service head injury had no relationship to his 
acute pneumonia or cerebrovascular accidents.  That 
conclusion is consistent with the death certificate.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the three VA medical opinions to have great 
evidentiary weight.   The VA examiner had the expertise to 
render a medical opinion as to the etiology of the cause of 
the veteran's death.  The VA examiner's opinions are unique 
in that he reviewed the claims folder, including the service 
medical records, and included a detailed discussion of the 
veteran's medical history.  

The VA examiner's opinions are also unique in providing 
detailed rationales for the opinions, and in taking into 
account the evidence for and against the claim.

Thus, the Board places greater probative value on the VA 
medical opinions dated in July 2002, October 2003, and 
January 2005, than in the opinions related by the RN and 
appellant.

Because the weight of the competent evidence is against a 
link between the conditions causing or contributing to the 
veteran's death and service, the Board concludes that the 
preponderance of the evidence is against the claim.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding service connection for the cause of the veteran's 
death.  See 38 U.S.C.A., Ch. 35.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


